EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Timmer on 05/02/2022.
The application has been amended as follows: 
Claim 1, last line after “anti-torque force” the following has been added:
--wherein the change in the operating condition comprises determining that the rotorcraft
is in a noise-sensitive area,
the method further comprising:
the step of determining an anti-torque control input achieved by implementing an
acoustic signature loop to generate:
a primary output command for controlling the primary tail rotor system and
the secondary output command
to achieve a desired acoustic signature of the anti-torque system based upon a
predetermined acoustic signature, and
wherein the determining of a noise-sensitive area and a current anti-torque system
acoustic signature are each based upon at least one of the following:
the rotorcraft condition input,
a feedback input, and/or
the pilot input,
which is then used to determine an appropriate action of the at least one ducted tail rotor assembly to achieve the desired acoustic signature;
wherein the secondary output command is determined and generated in
accordance with the determined appropriate action of the at least one ducted tail rotor
assembly—
	Claim 2, lines 1-3, “wherein the step of determining an anti-torque control input including at least a secondary output command is determined by at least one of the following: an auxiliary loop, a primary malfunction loop, a secondary malfunction loop, and an acoustic signature loop.” has been replaced with –wherein the step of determining an anti-torque control input including at least a secondary output command is determined by at least another one of the following: an auxiliary loop, a primary malfunction loop, and a secondary malfunction loop.--
	Claims 13-14 have been cancelled.	
	Claims 15, 17-20 have been amended to depend off claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a method of providing anti-torque in rotorcraft having a primary and secondary ducted tail rotor, the method comprising the steps of receiving an indication of change in an operating condition of the anti-torque system, determining an anti-torque control including a secondary output to the secondary ducted tail rotor. Specifically wherein the change in the operating condition comprises determining that the rotorcraft is in a noise-sensitive area, the method further comprising: the step of determining an anti-torque control input achieved by implementing an acoustic signature loop to generate: a primary output command for controlling the primary tail rotor system and the secondary output command to achieve a desired acoustic signature of the anti-torque system based upon a predetermined acoustic signature, and wherein the determining of a noise-sensitive area and a current anti-torque system acoustic signature are each based upon at least one of the following: the rotorcraft condition input, a feedback input, and/or the pilot input, which is then used to determine an appropriate action of the at least one ducted tail rotor assembly to achieve the desired acoustic signature; wherein the secondary output command is determined and generated in accordance with the determined appropriate action of the at least one ducted tail rotor assembly.
The prior art of record Balkus WO 2011/062783 teaches a similar anti-torque method including an aerial vehicle with first and second tail rotors wherein the method comprising the steps of receiving an indication of change in an operating condition of the anti-torque system, determining an anti-torque control including a secondary output to the secondary ducted tail rotor, however, Balkus fails to teach the details of an acoustic signature loop as detailed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art of record is noted because it pertains to aircraft having primary and secondary anti-torque rotors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619